
	
		III
		111th CONGRESS
		1st Session
		S. RES. 112
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Nelson of Nebraska
			 (for himself, Mr. Sessions,
			 Mrs. Hutchison, Mr. Cochran, Mr.
			 Bayh, Mr. Crapo,
			 Mr. Bunning, Mr. Enzi, Mr.
			 Coburn, Mr. Lugar,
			 Mr. Chambliss, Mr. Burr, Mr.
			 Brown, Mr. Carper,
			 Mr. Alexander, Mr. Inhofe, Mrs.
			 Lincoln, Mr. Risch,
			 Mr. Bennett, Mr. Thune, Mr.
			 Casey, Mr. Hatch,
			 Mr. Warner, Ms.
			 Murkowski, Mr. Begich,
			 Mr. Conrad, Mr.
			 Johanns, and Mr. Bingaman)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			October 21, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating February 8, 2010, as Boy
		  Scouts of America Day, in celebration of the 100th anniversary of the
		  largest youth scouting organization in the United States. 
	
	
		Whereas the Boy Scouts of America was incorporated by the
			 Chicago publisher William Boyce on February 8, 1910, after William Boyce
			 learned of the Scouting movement during a visit to London;
		Whereas, on June 21, 1910, a group of 34 national
			 representatives met, developed organization plans, and opened a temporary
			 national headquarters for the Boy Scouts of America in New York;
		Whereas the purpose of the Boy Scouts of America is to
			 teach the youth of the United States patriotism, courage, self-reliance, and
			 kindred values;
		Whereas, by 1912, Boy Scouts were enrolled in every
			 State;
		Whereas, in 1916, Congress granted the Boy Scouts of
			 America a Federal charter;
		Whereas each local Boy Scout Council commits each Boy
			 Scout to perform 12 hours of community service yearly, for a total of
			 30,000,000 community service hours each year;
		Whereas, since 1910, more than 111,000,000 people have
			 been members of the Boy Scouts of America;
		Whereas Boy Scouts are found in 185 countries around the
			 world;
		Whereas the Boy Scouts of America will present the 2
			 millionth Eagle Scout award in 2009;
		Whereas more than 1,000,000 adult volunteer leaders
			 selflessly serve young people in their communities through organizations
			 chartered by the Boy Scouts of America;
		Whereas the adult volunteer leaders of the Boy Scouts of
			 America often neither receive nor seek the gratitude of the public; and
		Whereas the Boy Scouts of America endeavors to develop
			 United States citizens who are physically, mentally, and emotionally fit, have
			 a high degree of self-reliance demonstrated by such qualities as initiative,
			 courage, and resourcefulness, have personal values based on religious concepts,
			 have the desire and skills to help others, understand the principles of the
			 social, economic, and governmental systems of the United States, take pride in
			 the heritage of the United States and understand the role of the United States
			 in the world, have a keen respect for the basic rights of all people, and are
			 prepared to participate in and give leadership to the society of the United
			 States: Now, therefore, be it
		
	
		That the Senate designates February
			 8, 2010, as Boy Scouts of America Day, in celebration of the
			 100th anniversary of the largest youth scouting organization in the United
			 States.
		
